Citation Nr: 1004616	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to service connection for neurofibromytosis, 
with symptoms of dizziness, stress, hearing loss, seizures, 
insomnia, and a blood condition.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Unites States Army 
from October 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the Veteran's claim.

In May 2008, the Veteran presented sworn testimony during a 
personal hearing in Des Moines, Iowa, which was chaired by 
the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

In a December 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for 
neurofibromytosis.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In November 2009, counsel for the Veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order 
of the Court dated November 30, 2009 granted the motion, 
vacated the Board's December 2008 decision, and remanded the 
case to the Board.

In a December 2009 letter, the Board provided the Veteran 
and his representative the opportunity to submit additional 
evidence and argument in support of the appeal.  In response 
to the Board's letter, the Veteran's representative 
indicated that the Veteran had no further evidence and 
argument to submit in support of his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.





REMAND

As was noted in the Introduction, the Board's December 2008 
decision denying the Veteran's claim of entitlement to 
service connection for neurofibromytosis was vacated and 
remanded by the Court. 

The November 2009 Joint Motion for Remand, as adopted by the 
Court's November 30, 2009 Order, indicated that in rendering 
its December 2008 decision, the Board had erroneously relied 
upon an inadequate March 2006 VA opinion.  Specifically, the 
parties stated that the March 2006 VA opinion was inadequate 
for rating purposes because the examiner failed to provide 
sufficient rationale for his negative nexus opinion.  

The Board has reviewed the March 2006 VA examination report 
and notes that, although the VA examiner provided detailed 
physical examination findings, he failed to provide a 
thorough explanation for his conclusion that the Veteran's 
neurofibromatosis was not worsened by his military service.  
Therefore, pursuant to the Joint Motion, a remand is 
required in order to obtain a VA medical opinion with 
appropriate supporting rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) [holding that it is the 
'factually accurate, fully articulated, sound reasoning' for 
an examiner's conclusion that contributes probative value to 
a medical opinion]; see also Stelf v. Nicholson, 21 Vet. 
App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a physician, 
with appropriate expertise, to review 
the Veteran's VA claims folder and 
provide an opinion as to whether the 
Veteran's currently diagnosed 
neurofibromytosis was aggravated by his 
military service.  The examiner should 
specifically indicate whether the 
Veteran's neurofibromytosis worsened 
during service beyond the natural 
progress of the disease.  The examiner 
should provide thorough rationale to 
support his conclusions, citing to any 
relevant medical evidence such as 
treatment records or academic sources.  
If the reviewing physician finds that 
physical examination of the Veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

2.	Following any further development that 
VBA deems necessary, the Veteran's 
claim should then be readjudicated.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).









	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


